Citation Nr: 1733407	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-14 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disability claimed as bronchial pneumonia, to include chronic obstructive pulmonary disease (lung disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel






INTRODUCTION

The Veteran had active duty service in the United States Army from June 1968 to June 1971.  The Veteran's service also included a tour of duty in the Republic of Vietnam.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Subsequently, jurisdiction was transferred to the RO in Montgomery, Alabama.  

The case was previously before the Board in April 2016 and the Board denied the Veteran's claim for service connection for residuals of trauma to the nose including surgery.  Moreover, in that same decision, the current issue on appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  


FINDINGS OF FACT

1.  The Veteran's lung disability, diagnosed as chronic obstructive pulmonary disease (COPD), manifested after service and was not caused or related to military service.  

2.  The Veteran's lung disability, diagnosed as COPD, was not caused or related to exposure to herbicide agents.  


CONCLUSION OF LAW

The criteria for service connection for a lung disability, to include COPD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA, first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letter dated in November 2008 before the May 2009 rating decision provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter, the rating decision, the statement of the case, the remand, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include his service treatment records (STR) and his VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Moreover, VA provided the Veteran with a VA examination in June 2016 and the Board finds that the June 2016 examination is adequate to adjudicate the claim and substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to nature and etiology of his current disability.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS and Virtual VA claim files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Claim 

The Veteran claims that service connection is warranted for his lung disability because it was due to his military service and his exposure to herbicides while he was stationed in the Republic of Vietnam.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a diabetes mellitus, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam War veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to these herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and also stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute/early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102.   Gilbert supra.  Lastly, to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

As to a current disability, the Veteran's lung disability is currently diagnosed as chronic obstructive pulmonary disease (COPD).  See June 21, 2016 VA examination.  

As to the in-service incurrence, the Veteran's service treatment records are silent for a lung disability to include COPD.  In fact, the Veteran's separation examination did not indicate that the Veteran had any issues with his respiratory or cardiovascular system.  See Separation examination June 22, 1971.  Although the Veteran's service medical records were silent for a lung disability, the Veteran did serve in Vietnam and is presumed to be exposed to herbicides during his active duty service.  See DD-214.
As to the Veteran's lay statements, the Veteran contends that the "foliage, chemicals, and constant Agent Orange spraying have damaged my lungs."  See statement in support of claim August 18, 2011.  Accordingly, the Board finds that the Veteran is considered competent to report on observable symptoms, such as pain because these symptoms are observable by a lay person.  See Jandreau, supra; Kahana, supra.  However, the Board also finds that the Veteran is not competent to provide a medical opinion as to the origins of his present disability because such an opinion requires medical expertise which he does not have.  See Jandreau, supra; Kahana, supra.  As such, the Board places little probative weight on the Veteran's statements because they are not supported by the medical evidence contained in his medical history and he does not have the medical expertise to provide an opinion as to the origin of his disability.  See Davidson, supra.  

Turning to the medical evidence at hand, the record reflects that in May 2008 the Veteran was seen by a VA doctor and was diagnosed with dyspnea on exertion (DOE).  The doctor then opined that he suspected the Veteran had COPD from tobacco abuse.  See May 5, 2008 VA progress note.  Following this examination, the Veteran was seen by a VA cardiologist in June 2008.  At this office visit, the Veteran reported to VA that he had three episodes of syncope since October 2007.  The Veteran reported having episodes of syncope upon standing but did not have any spells of light-headedness or palpitations.  Lastly, the Veteran reported to the doctor that he never passed out prior to October 2007.  See June 4, 2008 VA progress note.  After an examination and a review of the Veteran's lab work, the VA cardiologist gave the Veteran a provisional diagnosis of COPD.  See June 4, 2008 VA progress note.  

The Board finds that the Veteran is considered competent to report on observable symptoms, such as weakness and dyspnea because these symptoms are observable by a lay person.  See Jandreau, supra; Kahana, supra.  The Board further finds that the statements made by the Veteran and the opinions provided by VA medical personnel to be highly probative as to the nature and etiology of the Veteran's lung disability.  Accordingly, the Board has placed significant probative weight on these pieces of evidence.  See Davidson supra.  

The Veteran was also given a VA examination to determine the nature and etiology of his lung disability in June 2016.  Following an examination of the Veteran, the examiner opined that the condition was likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examination report demonstrated that the Veteran did not have a respiratory cancer associated with exposure to herbicides and the examiner stated that the most common cause of COPD is tobacco abuse and this Veteran is a long time smoker.  The examiner continued by saying that the Veteran did not report chronic respiratory problems during military service and herbicide exposure has not been associated with subsequent development of COPD, although smoking clearly is a leading cause of COPD.  See June 21, 2016 VA examination.  

The Board finds that the June 2016 VA examination is the most probative evidence available regarding the nature and etiology of the Veteran's disability.  The Board has reached this conclusion because this opinion was well-reasoned, detailed, and cited to the relevant evidence of record.  Accordingly, the Board places significant weight on this opinion.  See Davidson supra.  

The Veteran's records indicated that he served in Vietnam during the Vietnam era and he is presumed to have been exposed to herbicide agents during such service. However, COPD is not listed as a disease associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  As such, presumptive service connection due to herbicide exposure is not warranted.  Although the Veteran's disability is not one of the presumptive conditions associated with exposure to herbicide agents, he is not precluded from establishing service connection for COPD with proof of direct causation.  See Stefl, supra; Combee, supra.  

Turning to the theory of a direct service connection, the Board finds that the preponderance of the evidence shows that the Veteran's lung disability is not related to the Veteran's military service or to the Veteran's exposure to herbicides while stationed in Vietnam.  In reaching this conclusion, the Board has considered the Veteran's lay statements and the available medical information, but finds that the VA progress note from May 2008 and the June 2016 VA examination to be the most probative pieces of evidence.  Accordingly, the Board finds that entitlement to service connection for a lung disability to include COPD is not warranted because the weight of the probative evidence is against a finding that the Veteran's current disability was due to an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1112, 1116, 1131; 38 C.F.R. § 3.303, 3.307, 3.309. 

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a lung disability to include COPD, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a lung disability claimed as bronchial pneumonia, to include chronic obstructive pulmonary disease (COPD), is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


